Exhibit 10.3

 

INDEMNITY

 

In accordance with a Finders’ Fee agreement (the “Agreement”) dated for
reference September 9, 2005 between (i) VISTA GOLD CORP. (the “Company”) and
(ii) GLOBAL RESOURCE INVESTMENTS LTD. and QUEST SECURITIES CORPORATION (each, a
“Finder” and together, the “Finders”), the Company agrees as follows:

 

1.               The Company hereby covenants and agrees to indemnify and hold
harmless the Finders, each of the associates and affiliates of each of them and
the respective directors, officers, employees,  shareholders, partners, advisors
and agents of each of the Finders and each other person, if any, controlling
each of the Finders or any of its affiliates (collectively including the
Finders, the “Indemnified Parties” and individually, an “Indemnified Party”), to
the full extent lawful, from and against any and all expenses, losses, fines,
penalties, claims, actions, damages and liabilities, joint or several,
(including the aggregate amount paid in reasonable settlement of any actions,
suits, proceedings, investigations or claims and the reasonable fees and
expenses of their counsel that may be incurred in advising and defending any
action, suit, proceeding, investigation or claim that may be made or threatened
against any Indemnified Party but not including any amount for loss of profits)
to which any Indemnified Party may become subject or otherwise involved in any
capacity under any statute or common law or otherwise insofar as such expenses,
losses, fines, penalties, claims, actions, damages or liabilities relate to, are
caused by, result from, arise out of or are based upon, directly or indirectly,
the performance of services rendered by any Finder under the Agreement, or
otherwise in connection with the Financing (as defined in the Agreement).

 

2.               Notwithstanding the foregoing, this indemnity shall not apply
to the extent that a court of competent jurisdiction in a final judgment that
has become non-appealable shall determine that such expenses, losses, fines,
penalties, claims, actions, damages or liabilities to which the Indemnified
Party may be subject were directly caused by the gross negligence, bad faith or
wilful misconduct of the Indemnified Party.

 

3.               If for any reason (other than determinations as to any of the
events referred to in paragraph 2 of this indemnity) the foregoing
indemnification is unavailable, in whole or in part, to any Indemnified Party or
is insufficient to hold any Indemnified Party harmless, the Company will jointly
and severally contribute to the aggregate amount paid or payable by the
Indemnified Party as a result of such expense, loss, fine, penalty, claim,
action, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by the Company on the one hand and such
Finder or any other Indemnified Party on the other hand, but also the relative
fault of the Company, such Finder or any other Indemnified Party as well as any
relevant equitable considerations; provided that the Company will in any event
contribute to the amount or amounts paid or payable by such Finder or any other
Indemnified Party as a result of any such expense, loss, fine, penalty, claim,
action, damage or liability (except for any such expense, loss, fine, penalty,
claim, action, damage or liability which is determined by a court of competent
jurisdiction to have been caused directly by the gross negligence, bad faith or
wilful misconduct of the Indemnified Party), the portion of such amount or of
the aggregate of such amount that is in excess of the amount of the fees
received by such Finder under the Agreement.

 

4.               The Company agrees that if: (a) any legal proceeding is brought
against the Company or any Finder or any other Indemnified Party by any person
or entity, including without limitation any governmental commission or
regulatory authority, or (b) any stock exchange or other entity having
regulatory authority, either domestic or foreign, investigates the Company or
any Finder

 

--------------------------------------------------------------------------------


 

or any other Indemnified Party, and such Finder or such other Indemnified Party
is required to testify in connection therewith or is required to respond to
procedures designed to discover information regarding, in connection with, or by
reason of the Agreement, the engagement of such Finder thereunder or the
performance of services rendered by such Finder thereunder, the Finder or such
other Indemnified Party will have the right to employ its own counsel in
connection therewith, and the reasonable fees and expenses of such counsel as
well as the reasonable costs (including an amount to reimburse such Finder for
time spent by its, or any of its affiliates, directors, officers, employees,
shareholders, partners, advisors or agents (collectively, “Personnel”) in
connection therewith) and out-of-pocket expenses incurred by its Personnel in
connection therewith will be paid by the Company as they occur.

 

5.               Promptly after receiving notice of an action, suit, proceeding
or claim against any Finder or any other Indemnified Party or receipt of notice
of the commencement of any investigation which is based, directly or indirectly,
upon any matter in respect of which indemnification may be sought from the
Company, such Finder will (as to itself or its affiliated Indemnified Party)
notify the Company in writing of the particulars thereof, will provide copies of
all relevant documentation to the Company and, unless the Company assumes the
defence thereof, will keep the Company advised of the progress thereof and will
discuss all significant actions proposed. The omission to so notify the Company
will not relieve the Company of any liability which it may have to such Finder
or any other Indemnified Party except only to the extent that any such delay in
or failure to give notice prejudices the defence of such action, suit,
proceeding, claim or investigation or results in any material increase in the
liability which the Company would otherwise have under this indemnity had such
Finder or such other Indemnified Party not so delayed in or failed to give the
notice required.

 

6.               The Company will be entitled, at its own expense, to
participate in and, to the extent it may wish to do so, assume the defence
thereof, provided such defence is conducted by experienced and competent
counsel.  Upon the Company notifying such Finder or other Indemnified Party in
writing of their election to assume the defence and retaining counsel, the
Company will not be liable to such Finder or other Indemnified Party for any
legal expenses subsequently incurred by them in connection with such defence. If
such defence is assumed by the Company, it throughout the course thereof will
provide copies of all relevant documentation to such Finder, will keep such
Finder advised of the progress thereof and will discuss with such Finder all
significant actions proposed.

 

7.               Notwithstanding the foregoing paragraph, any Indemnified Party
will have the right, at the joint and several expense of the Company, to employ
counsel of such Indemnified Party’s choice in respect of the defence of any
action, suit, proceeding, claim or investigation if: (i) the employment of such
counsel has been authorized by the Company; or (ii) the Company has not assumed
the defence and employed counsel within a reasonable time after receiving notice
of such action, suit, proceeding, claim or investigation; or (iii) counsel
retained by the Company or the Indemnified Party has advised the Indemnified
Party that representation of the parties by the same counsel would be
inappropriate because there may be legal defences available to the Indemnified
Party which are different from or in addition to those available to the Company
(in which event and to that extent, the Company will not have the right to
assume or direct the defence on the Indemnified Party’s behalf) or that there is
a conflict of interest between the Company and the Indemnified Party (in which
event the Company will not have the right to assume or direct the defence on the
Indemnified Party’s behalf).

 

8.               No admission of liability and no settlement of any action,
suit, proceeding, claim or investigation shall be made without the consent of
the Indemnified Parties affected, such consent not to be unreasonably withheld.
No admission of liability shall be made and the Company will not be

 

2

--------------------------------------------------------------------------------


 

liable for any settlement of any action, suit, proceeding, claim or
investigation made without their consent, such consent not to be unreasonably
withheld.

 

9.               The Company hereby acknowledges that the Finders act as
trustees for other Indemnified Parties of the covenants of the Company under
this indemnity with respect to such persons and each Finder agrees to accept
such trust and to hold and enforce such covenants on behalf of such persons.

 

10.         The Company agrees to waive any right they may have of first
requiring any Indemnified Party to proceed against or enforce any other right,
power, remedy or security or claim payment from any other person before claiming
under this indemnity. The indemnity and contribution obligations of the Company
hereunder will be in addition to, but not in duplication of, any liability which
the Company may otherwise have, shall extend upon the same terms and conditions
to the Indemnified Parties and shall be binding upon and enure to the benefit of
any successors, assigns, heirs and personal representatives of the Company, the
Finders and any other Indemnified Party. The foregoing provisions shall survive
the completion of professional services rendered under the Agreement or any
termination of the authorization given by the Agreement, and shall continue for
a period of three years after the date of the last of such events to occur.

 

11.         Any paragraph, subparagraph or other provision of this indemnity
which is or becomes illegal, invalid or unenforceable shall be severed from this
indemnity and be ineffective to the extent of such illegality, invalidity or
unenforceability and shall not affect or impair the remaining provisions hereof.

 

12.         This indemnity shall be governed by, at the election of the Finders
in their sole discretion, the laws of the Province of Ontario, Canada or the
State of California.

 

DATED at Littleton, Colorado, as of the 9th day of September, 2005.

 

 

VISTA GOLD CORP.

 

 

/s/ Gregory G. Marlier

 

Authorized Signatory

Gregory G. Marlier, Chief Financial Officer

 

GLOBAL RESOURCE INVESTMENTS LTD.

 

/s/ Jeffrey Howard

 

Authorized Signatory

Jeffrey Howard, Chief Executive Officer

 

QUEST SECURITIES CORPORATION

 

/s/ Robert Pollock

 

Authorized Signatory

Robert Pollock, Senior Vice President

 

3

--------------------------------------------------------------------------------